704 F.Supp. 615 (1989)
William D. BORDERS, The Roman Catholic Archbishop of Baltimore, A Corporation Sole and St. Margaret's Roman Catholic Congregation Inc.
v.
UNITED STATES GYPSUM COMPANY.
Civ. No. S 89-462.
United States District Court, D. Maryland.
February 14, 1989.
Augustus F. Brown and Brown, Brown, Brown & Waldron, Bel Air, Md., and William D. Kurtz and Verderaime & Dubois, P.A., Baltimore, Md., for plaintiffs.
George A. Nilson, John E. Griffith, Jr., John A. Singer, and Piper & Marbury, Baltimore, *616 Md., for defendant U.S. Gypsum Co.

MEMORANDUM AND ORDER
SMALKIN, District Judge.
This is an action that was commenced in July, 1987 in the Circuit Court for Harford County, Maryland. The suit seeks damages for the cost of removing asbestos-laden plaster from the interior walls of a church. After various mesne proceedings, complete diversity of citizenship between the plaintiffs and the remaining defendant was achieved in January, 1989. A notice of removal pursuant to 28 U.S.C. § 1446(b) (1982) was filed in this Court February 13, 1989. The Court has considered sua sponte whether the case ought to be remanded to the state court pursuant to 28 U.S.C. § 1447(c) (1982). See Manas y Pineiro v. Chase Manhattan Bank, 443 F.Supp. 418, 421 (S.D.N.Y.1978).
The Court is of the opinion that this case was improvidently removed and should be remanded. Under 28 U.S.C. § 1446(b) (1982), as amended by the Judicial Improvements and Access to Justice Act, Pub.L. 100-702, § 1016, 102 Stat. 4642 (1988), a diversity case is not removable after it has been pending in the state court for more than one year. This amendment to § 1446(b) was effective on the date of its enactment, November 19, 1988. The Court is of the opinion that Congress intended the one year limitation to apply to all cases pending on the effective date of the amendment.
Because this case was improvidently removed, IT IS ORDERED that this case BE, and the same hereby IS, REMANDED to the Circuit Court for Harford County, Maryland with costs on remand to the plaintiffs.
IT IS FURTHER ORDERED that the Clerk of this Court mail copies of this Memorandum and Order to counsel for the parties and to the Clerk of the Circuit Court for Harford County, Maryland.